            Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.1 Page 1 of 19
AO 106 (Rev. 04/1 0) Application for a Search Watrant



                                       UNITED STATES DISTRICT Co
                                                                    for the                                         SEP 1 3 2019
                                                         Southern District of California                      CLTRK. US D1STRIC7 CO:.JRT
                                                                                                          SO UT HEHN PISTR ;CT OF C.:.L !FORN.IA
                                                                                                          t!V                            DE PU TY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
 Samsung Cellular Phone with Model No. SM-G532M ,
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                      19MJ3957
Serial No. R58J300VEEE , and IMEI 357485083367971                       )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give ifs location):

 See Attachment A
located in the              Southern              District of               California            , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S .C. §§ 952, 960                     Importation of Controlled Substances
        21 U.S .C. § 963                           Conspiracy

          The application is based on these facts :
        See attached affidavit, incorporated therein

           0 Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days: _ _ _ __                           ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                         HSI Special Agent Matthew Dempsey


Sworn to before me and signed in my presence.


Date:         1/1~/Jf
City and state: San Diego, California                                               Hon. Ka re n S. Crawford , U.S . Mag istrate Judge
                                                                                                 Printed name and title
        Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.2 Page 2 of 19




 1                                              Attachment A
 2                                             Item to be Searched
 3 II The item to be searched is as follows:
 4                             Samsung Cellular Phone
                               Model No. SM-G532M
 5                             Serial No. R58J300VEEE
 6                             IMEI357485083367971
                                ("Target Device")
 7

 8           The Target Device is currently in the possession of the Department of Homeland
 911 Security and is presently stored at 9495 Customhouse Plaza, San Diego, California, 92154.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Supp ort of Search Warrant            1
        Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.3 Page 3 of 19




 1                                       Attachment B
 2                                      Items to be Seized
 3         Authorization to search the Target Device includes the search of disks, memory
 4 II cards, deleted data, remnant data, slack space, and temporary or permanent files contained
 5 II on or in the Target Device for evidence described below. The seizure and search of the
 6 II Target Device shall follow the search methodology described in the affidavit submitted in
 7 II support of the warrant.
 8         The evidence to be seized from the Target Device will be electronic records,
 9 II communications, and data such as emails, text messages, chats and chat logs from various
10 II third-party applications, photographs, audio files, videos, and location data, from June 18,
11 112019 up to and including August 17, 2019:
12 II             a.     tending to indicate efforts to import methamphetamine or some other
13 II federally controlled substance from Mexico into the United States;
14 II             b.     tending to identify accounts, facilities, storage devices, and/or
15 II services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
16 11 importation of methamphetamine or some other federally controlled substance from Mexico
17 II into the United States;
18 II             c.     tending to identify co-conspirators, criminal associates, or others
19 II involved in importation of methamphetamine or some other federally controlled substance
20 11 from Mexico into the United States;
21                d.     tending to identify travel to or presence at locations involved in the
22 II importation of methamphetamine or some other federally controlled substance from Mexico
23 II into the United States;
24                e.     tending to identify the movement of proceeds associated with the
25 II trafficking of methamphetamine or some other federally controlled substance that was
26 II imported from Mexico into the United States;
27 II             f.     tending to identify the user of, or persons with control over or access to,
28 II the Target Device; and/or
         Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.4 Page 4 of 19




 1                    g.       tending to place in context, identify the creator or recipient of, or
 2 II establish the time of creation or receipt of communications, records, or data involved in the
 3 II activities described above,
 411 which are evidence of violations of Title 21, United States Code, Sections 952, 960, and 963
 5
 6

 7
 8
 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Support of Search Warrant          2
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.5 Page 5 of 19




 1                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2 II       I, Matthew Dempsey, having been duly sworn, do hereby state that the following is
 3 11 true to my knowledge and belief:
 4   II                                    INTRODUCTION
 5 II       1.    I make this affidavit in support of an application for a warrant to search the
 6 II following electronic device, as further described in Attachment A (the "Target Device"),
 7 II and seize evidence of violations of federal law, namely 21 U.S.C. §§ 952, 960, and 963, as
 8 II further described in Attachment B:
 9                      Samsung Cellular Phone
                        Model No. SM-G532M
10
                        Serial No. R58J300VEEE
11                      IMEI357485083367971
                        (the "Target Device")
12
13 11 This search warrant supports an investigation and prosecution of Alfredo Padilla Ybarra
1411 ("PADILLA"), who is presently charged with committing violations of 21 U.S.C. §§ 952
15 II and 960. A factual explanation supporting probable cause follows.
16 II       2.    Officers with the Department of Homeland Security, United States Customs
17 II and Border Protection ("CBP"), seized the Target Device from PAD ILLA on August 16,
18 II 2019, when he was arrested at the San Ysidro, California, Port of Entry ("POE") for drug
19 II smuggling, in violation of 21 U.S.C. §§ 952 and 960. Specifically, PADILLA was found
20 II in possession of approximately 40.94 kilograms of methamphetamine hidden in the gas
21 II tank, doors, and passenger panels of the vehicle that he was driving. The Target Device
22 II is currently in the possession of the Department of Homeland Security and is presently
23 II stored at 9495 Customhouse Plaza, San Diego, California, 92154.
24 II       3.    Based on the information below, there is probable cause to believe that a
25 11 search of the Target Device will produce evidence of the aforementioned crimes, as more
26 II particularly described in Attachment B.
27 II       4.    Because this affidavit is being submitted for the limited purpose of
28 II establishing probable cause to obtain a search warrant, it does not contain all of the
         Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.6 Page 6 of 19




 1 II information known to investigators about this investigation. It contains only those facts
 2 II believed to be necessary to establish probable cause. In addition, information contained in
 3 11 this affidavit is based upon reviews of official reports and records, conversations with other
 4 II investigators experienced in the area of drug investigations, and my personal observations
 5 II and knowledge. When the contents of documents or statements of others are reported
 6 11 herein, they are reported in substance and in part unless otherwise indicated.
 7                                            TRAINING AND EXPERIENCE
 8           5.       I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
 9 11 Homeland Security Investigations (HSI), and have been employed by HSI since August
10 112016. I am currently assigned to the Deputy Special Agent in Charge (DSAC), San Ysidro
11 II Office, Contraband Smuggling Group IV, and my duties include investigating the
12 II trafficking of illicit controlled substances and the importation and distribution of illegal
13 II substances. I am cross-designated by the United States Drug Enforcement Administration
14 II to conduct narcotics investigations and enforce the provisions of the Controlled Substance
15 II Act.    I have completed training at the Federal Law Enforcement Training Center,
16 II comprising basic criminal investigator training and HSI Special Agent Training. I have
17 11 received training in identifying various controlled substances and conducting Title 21
18 II controlled substances investigations.
19           6.       In the course of my duties at HSI, I have worked as the case agent, directing
20 II specific drug-related investigations. I have also worked as a surveillance agent, where I
21 II observed and recorded movements of individuals trafficking in drugs and of those
22 II suspected of trafficking in drugs. Additionally, I have participated in the execution of
23 II search warrants. I have initiated and executed arrests for drug-related offenses, including
24 II possession with the intent to distribute and the importation of controlled substances. I have
25 II interviewed defendants, witnesses, and informants relative to the illegal trafficking of
26 II controlled substances. Through these experiences, I have gained a working knowledge and
27 II insight into the operational habits of narcotics smugglers, with particular emphasis on those
28 II who attempt to import narcotics into the United States from Mexico through the San Diego

     Affidavit in Support of Search Warrant            2
            Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.7 Page 7 of 19




 1 II international ports of entry. In April 2018, I completed basic Mobile Forensics, Cellebrite
 2 II UFED4PC and Physical Analyzer Training course, designed to familiarize investigators
 3 II with methods of extracting and analyzing cellular phone data.
 411            7.       From February 2008 until August 2016, I was a Border Patrol Agent
 5 11 employed by the United States Border Patrol, which is a component of Customs and Border
 6 II Protection (CBP), under the Department of Homeland Security. As a Border Patrol Agent,
 7 II I was assigned to El Centro Station, in Imperial, California, where I participated in

 8 II investigations into suspected drug smuggling, questioned suspects and witnesses, and
 9 II conducted vehicle searches related to suspected drug smuggling.
10 II           8.       Through the course of my training, investigations and conversations with
11 11 other law enforcement personnel, I am aware that it is a common practice for narcotics
12 II smugglers to work in concert with other individuals and to do so by utilizing cellular
13 11 telephones, and tablets, to maintain communications with co-conspirators in order to
14 11 further their criminal activities. Conspiracies involving narcotics smuggling generate many
15 II types of evidence including, but not limited to, evidence such as voicemail messages
16 11 referring to the arrangements of travel and payment, names, photographs, text messages,
17 11 emails, instant messages, social networking messages, maps and directions, and phone
18 11 numbers of co-conspirators.
19 II           9.       Based upon my training and experience as a Special Agent, and consultations
20 II with law enforcement officers experienced in narcotics and human trafficking
21 11 investigations, I am also aware that:
22 11                a. Drug traffickers will use digital devices like cellular telephones, tablets, and
23                       laptop computers because they are mobile, and they have instant access to
24                       telephone calls, text, web, email, and voice messages;
25                   b. Drug traffickers will use digital devices like cellular telephones, tablets, and
26                       laptop computers because they are able to actively monitor the progress of
27                       their illegal cargo while the conveyance is in transit;
28

        Affidavit in Support of Search Warrant          3
         Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.8 Page 8 of 19




 1                 c. Drug traffickers and their accomplices will use digital devices like cellular
 2                    telephones, tablets, and laptop computers because they can easily arrange
 3                    and/or determine what time their illegal cargo will arrive at predetermined
 4                    locations;
 5                 d. Drug traffickers will use digital devices like cellular telephones, tablets, and
 6                    laptop computers to direct drivers to synchronize an exact drop off and/or pick
 7                    up time of their illegal cargo;
 8                 e. Drug traffickers will use digital devices like cellular telephones, tablets, and
 9                    laptop computers to notify or warn their accomplices of law enforcement
10                    activity to include the presence and posture of marked and unmarked units, as
11                    well as the operational status of checkpoints and border crossings;
12                 f. The use of digital devices like cellular telephones, tablets, and laptop

13                    computers by traffickers tends to generate evidence that is stored on the digital
14                    devices, including, but not limited to emails, text messages, photographs,
15                    audio files, call logs, address book entries, IP addresses, social network data,
16                    and location data; and
17                 g. Individuals involved in the illegal possession and acquisition of drug
18                    trafficking often utilize digital devices like cellular telephones, tablets, and
19                    laptop computers with photograph and video capabilities to take and send
20                    photographs and videos of other members of criminal organizations, drugs,
21                    criminal proceeds, and assets purchased with criminal proceeds.
22           10.      Based upon my training and experience as a Special Agent, and consultations
23 II with law enforcement officers experienced in narcotics trafficking investigations, and all
24 II the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
25 II and often do contain electronic records, phone logs and contacts, voice and text
26 II communications, and data such as emails, text messages, chats and chat logs from various
27 II third-party applications, photographs, audio files, videos, and location data.               This
28 II information can be stored within disks, memory cards, deleted data, remnant data, slack

     Affidavit in Support of Search Warrant             4
           Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.9 Page 9 of 19




 1 11 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 2 II Specifically, I know based upon my training, education, and experience investigating these
 3 II conspiracies that searches of cellular/mobile telephones yields evidence:
 4                    a. tending to indicate efforts to import methamphetamine, cocaine, heroin, or
 5                       some other federally controlled substances from Mexico into the United States;
 6                    b. tending to identify accounts, facilities, storage devices, and/or services-such
 7                       as email addresses, IP addresses, and phone numbers-used to facilitate the
 8                       importation of methamphetamine, cocaine, heroin, or some other federally
 9                       controlled substances from Mexico into the United States;
10                    c. tending to identify co-conspirators, criminal associates, or others involved in
11                       importation of methamphetamine, cocaine, heroin, or some other federally
12                       controlled substances from Mexico into the United States;
13                    d. tending to identify travel to or presence at locations involved in the importation
14                       of methamphetamine, cocaine, heroin, or some other federally controlled
15                       substances from Mexico into the United States, such as stash houses, load
16                       houses, or delivery points;
17                    e. tending to identify the user of, or persons with control over or access to, the
18                       Target Device; and/or
19                    f. tending to place in context, identify the creator or recipient of, or establish the
20                       time of creation or receipt of communications, records, or data involved in the
21                       activities described above.
22              11.      Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
23 modules, are smart cards that store data for cellular telephone subscribers. Such data
24 includes user identity, location and phone number, network authorization data, personal
25 II security keys, contact lists and stored text messages. Much of the evidence generated by a
26 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
27 been utilized in connection with that telephone.
28 II           12.      Furthermore, based on my training and experience, and conversations with

        Affidavit in Support of Search Warrant           5
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.10 Page 10 of 19



 1 II other law enforcement officers who investigate drug smuggling and trafficking, I know
 2 11 that drug conspiracies often require detailed and intricate planning to successfully evade
 3 II detection.        Consequently, drug conspiracies often involve planning and coordination for
 4 II several months-this planning often occurs through mobile telephones. Additionally,
 5 II based on my training and experience, and conversations with other law enforcement
 6 11 officers who investigate drug smuggling and trafficking, I know that coconspirators are
 7 II often unaware when a fellow coconspirator has been arrested and will attempt to
 8 II communicate with that coconspirator via mobile telephone after his or her arrest to
 9 11 determine the whereabouts of drugs that are being transported.
10 II                              FACTS IN SUPPORT OF PROBABLE CAUSE
11              13.      According to the report of CBP Officer Aguon, on August 16, 2019, Officer
1211 Aguon was assigned to vehicle primary inspection lane 9 at the San Ysidro POE. At about
13 114:06 a.m., a 2001 blue Ford Ranger with California license plates 49662T2 (the "Ford
14 II Ranger") approached Officer Aguon's inspection booth.PADILLA, the driver, presented a
15 II permanent-residence card with his picture and name on it. I am aware that PAD ILLA was
16 II the driver, sole occupant, and registered owner of the Ford Ranger.
17 II           14.      Per Officer Aguon' s report, in response to Officer Aguon's questions,
18 II PADILLA said that he was driving to San Diego, and provided two negative customs
19 II declarations. During this exchange, PADILLA was eating a burrito and did not make eye
20 II contact with Officer Aguon. Officer Aguon tapped on the gas tank of the F-150 and found
21 II that it felt "solid," meaning it felt as though it contained something denser than liquid (i.e.,
22 II gasoline). Officer Aguon radioed for assistance and had PADILLA put the Ford Ranger in
23 II park, tum it off, and hand over the keys. Officer Aguon placed PADILLA in handcuffs and
24 II had him escorted to the security office. Other CBP Officers took the Ford Ranger to the
25 II secondary inspection lot.
26 II           15.      According to the report of CBP Officer Grijalva, at about 4:05 a.m. on August
27 1116, Officer Grijalva was conducting roving inspections in the pre-primary inspection area
28 II at the San Ysidro POE with his K-9 Unit. At that time, Officer Grijalva received a radio call

        Affidavit in Support of Search Warrant         6
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.11 Page 11 of 19




 1 II requesting assistance in vehicle primary lane 9. When Officer Grijalva arrived at lane 9, he
 2 II saw CBP Officer Aguon inspecting the Ford Ranger. Officer Aguon told Officer Grijalva
 3 II that he had tapped on the gas tank, which felt unusually solid. Officer Grijalva deployed his
 4 II K-9 Unit, and the K-9 Unit alerted on the gas tank. Officer Grijalva then also tapped on the
 5 II gas tank, and found too that it appeared unusually splid.
 611            16.      According to the report ofCBP Officer Lullo, at about 4:13 a.m., Officer Lullo
 7 II scanned the Ford Ranger using the "Z-Portal" X-Ray machine. Officer Lullo saw
 8 II anomalies- items not normally appearing in a vehicle-in the gas tank and the doors.
 9 II           17.      According to the report of CBP Officer Phongsamran, at about 4:30 a.m.,
10 II Officer Phongsamran was assigned to a physical inspection of the Ford Ranger. Officer
11 II Phongsamran found that the Ford Ranger was equipped with an anti-theft device that
12 II required the key to be in the ignition, pressing a key FOB three times, and then turning the
13 II key to start the truck. After turning on the Ford Ranger, Officer Phongsamran drove it to
14 II the secondary inspection lot and took pictures of it. At 5: 11 a.m., he began the physical
15 II inspection; because the anti-theft system activated at least once, he had to remove the
16 II positive-terminal connection on the truck's battery.
17 II           18.      Per Officer Phongsamran's report, in the search of the Ford Ranger, Officer
18 II Phongsamran found twelve packages in the driver's door, twelve packages in the
19 II passenger' s door, two packages in the rear driver-side panels, and four packages in the rear
20 II passenger-side panels. Testing of samples of these packages showed the presence of
21 11 methamphetamine. A contract mechanic (i. e., a mechanic hired by CBP) was able to remove
22 II the gas tank from the Ford Ranger; the tank contained about five gallons of gasoline and
23 II forty-two additional packages. In total, the seventy-two packages comprised about 40.94
24 II kilograms.
25 II           19.      At about 6:37 a.m., Officer Phongsaiman placed PADILLA under arrest for a
26 II violation of 21 U.S.C. §§ 952 and 960. Officer Phongsamran also seized the packages, the
27 II Ford Ranger, and the Target Device. (Officer Phongsamran's report does not indicate
28 II whether he seized the Target Device directly from PAD ILLA. However, I know from my


        Affidavit in Support of Search Warrant         7
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.12 Page 12 of 19




 1 11 training and experience that when a person is taken to the security office at the San Ysidro
 2 II POE, CBP will gather and hold their personal effects; if that person is placed under arrest,
 3 II the items are then seized. As noted in this affidavit, PAD ILLA was the driver and sole
 411    occupant of the Ford Ranger.).
 5 II           20.      I responded to the San Ysidro POE, and interviewed PADILLA at about 10:42
 6 II a.m. I began by providing PAD ILLA with his Miranda rights, which he acknowledged and
 7 II waived. PADILLA told me that he works for a landscaping company in La Jolla, California,
 8 II and had worked there for the prior month and a half. He said that he drives straight to work
 9 11 from his home in Mexico, and that the commute takes about two hours. He also said that he
1O II normally works with the same crew and goes to about three different places during his shift.
11 II PADILLA said that he normally parks his car on the street outside the work address. He
12 II added that he usually fills up the Ford Ranger with gas about every three days, and had last
13 II filled it about three days prior. He estimated that he puts in about twenty gallons at a time.
14 II           21.      PADILLA also told me that at home (i.e., in Mexico), he parks the Ford Ranger
15 11 around the comer from his house and behind a wall, and so would not know if someone had
16 II accessed it. He also said that his neighborhood has constant police and military presence.
17 11 PAD ILLA could not explain how someone could access the Ford Ranger without his
18 II knowledge, given the security system in it, how someone could access it in light of the
19 II police and military presence, or how someone could access it in the street in La Jolla; he
20 II was not able to give any explanation, except to say that in Tijuana, anything is possible.
21 II           22.      During the interview, I also asked PADILLA when he had last used his phone,
22 II the Target Device. PAD ILLA said that he had called his girlfriend the day before, and that
23 II her name and contact information should be in the phone. My interview partner then told
24 II PADILLA that the contents of the phone appeared to have been deleted; PAD ILLA
25 II responded by suggesting he had accidentally "pocket-dialed" someone. As my interviewing
26 II partner observed at the time, it is not possible to "pocket erase" the contents of a phone.
2711            23.      Given the facts surrounding the arrest of PADILLA, and based upon my
28 II experience and training, as well as consultation with other law enforcement officers


        Affidavit in Support of Search Warrant         8
       Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.13 Page 13 of 19




 1 II experienced in drug smuggling investigations, I submit that there is probable cause to
 2 II believe that information relevant to the smuggling activity of PADILLA will be found in
 3 II the Target Device. Such evidence, which could be in the form of communications, records,
 4 II data (including but not limited to emails, text messages, other social messaging
 5 11 applications), photographs, audio files, videos, or location data:
 6                a. tending to indicate efforts to import methamphetamine or some other federally
 7                    controlled substance from Mexico into the United States;
 8               b. tending to identify accounts, facilities, storage devices, and/or services- such
 9                    as email addresses, IP addresses, and phone numbers-used to facilitate the
10                    importation of methamphetamine or some other federally controlled
11                    substance from Mexico into the United States;
12               c. tending to identify co-conspirators, criminal associates, or others involved in
13                    importation of methamphetamine or some other federally controlled
14                    substance from Mexico into the United States;
15               d. tending to identify travel to or presence at locations involved in the
16                    importation of methamphetamine or some other federally controlled
17                    substance from Mexico into the United States;
18               e. tending to identify the movement of proceeds associated with the trafficking
19                    of methamphetamine or some other federally controlled substance that was
20                    imported from Mexico into the United States;
21               f. tending to identify the user of, or persons with control over or access to, the
22                    Target Device; and/or
23               g. tending to place in context, identify the creator or recipient of, or establish the
24                    time of creation or receipt of communications, records, or data involved in the
25                    activities described above.
26 II I note that though it appeared from the interview of PADILLA that the Target Device had
27 II been erased, forensic analysis is capable of gathering information from a phone even when
28 II contents have been deleted. I describe further in this affidavit the methods that will be used

     Affidavit in Support of Search Warrant          9
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.14 Page 14 of 19




 1 II to analyze the Target Device, but note here that based on my training and experience, I
 2 11 believe the fact that the Target Device appears to have had contents deleted does not
 3 II undermine probable cause to search it.
 4 II           24.      Accordingly, based upon my experience and training, consultation with other
 5 II law enforcement officers experienced in drug trafficking investigations, and all the facts
 6 II and opinions set forth in this affidavit, there is probable cause to believe that information
 7 II relevant to the drug smuggling and trafficking activities of PADILLA, such as telephone
 8 II numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
 9 11 appointment dates, messages, pictures and other digital information are stored in the
10 II memory of the Target Device. For the reasons set forth above, I request permission to
11 II search the Target Device for items listed in Attachment B for the time period from June
121118, 2019, up to and including August 17, 2019, the day following PADILLA's arrest.
13 II                                             METHODOLOGY
14              25.      It is not possible to determine, merely by knowing a cellular telephone's or
15 II tablet's make, model and serial number, the nature and types of services to which the
16 devices are subscribed and the nature of the data stored on the devices. Cellular devices
17 today can be simple cellular telephones and text message devices, can include cameras, can
18 11 serve as personal digital assistants and have functions such as calendars and full address
19 II books and can be mini-computers allowing for electronic mail services, web services and
20 II rudimentary word processing. An increasing number of cellular service providers now allow
21 II for their subscribers to access their devices-both phones and tablets-over the internet and
22 II remotely destroy all of the data contained on the devices. For that reason, the devices may
23 II only be powered in a secure environment or, if possible, started in "flight mode" which
24 II disables access to the network. Unlike typical computers, many cellular telephones and
25 II tablets do not have hard drives or hard-drive equivalents and store information in volatile
26 11 memory within the devices or in memory cards inserted into the devices. Current technology
27 II provides some solutions for acquiring some of the data stored in some cellular telephone
28 11 models, and some tablets, using forensic hardware and software. Even if some of the stored

        Affidavit in Supp ort of Search Warrant       10
         Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.15 Page 15 of 19




 1 II information on the devices may be acquired forensically, not all of the data subject to seizure
 2 II may be so acquired. For devices that are not subject to forensic data acquisition or that have
 3 II potentially relevant data stored that is not subject to such acquisition, the examiner must
 4 II inspect the device manually and record the process and the results using digital
 5 II photography. This process is time and labor intensive and may take weeks or longer.
 6 II           26.      Following the issuance of this warrant, I will collect the Target Device and
 711    subject it to analysis. All forensic analysis of the data contained within the Target Device
 8 11 and any associated memory cards will employ search protocols directed exclusively to the
 9 11 identification and extraction of data within the scope of this warrant.
10              27.      Based on the foregoing, identifying and extracting data subject to seizure
11 11 pursuant to these warrants may require a range of data analysis techniques, including
12 II manual review, and, consequently, may take weeks or months. The personnel conducting
13 II the identification and extraction of data will complete the analysis within 90 days, absent
14 11 further application to this court.
15                            PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16              28.      At the time of the events noted in this affidavit, investigators conducted a
17 II forensic download of the Target Device. I have not relied on any information obtained from
18 II that forensic download in this application. (My interviewing partner was looking at the
19 II Target Device itself during the interview of PADILLA, not the forensic download.) Going
20 II forward, the Government will not rely on the forensic download described in this paragraph,
21 II and will rely only on authority to search the Target Device provided under warrants.
22 II                                            CONCLUSION
23              29.      Based on all of the facts and circumstances described above, I believe probable
24 II cause exists to conclude that PADILLA used the Target Device to facilitate violations of
25 11 Title 21, United States Code, Sections 952, 960, and 963.
26 II           30.      Because the Target Device was promptly seized following the arrest of
27 II PADILLA at the San Ysidro POE, there is probable cause to believe that evidence of the
28 II smuggling offense committed by him continues to exist on the Target Device. As stated

        Affidavit in Support of Search Warrant         11
           Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.16 Page 16 of 19




 1 II above, I believe that the date range for this search is from June 18, 2019, up to and including
 2 II August 17, 2019.
 3                31.      WHEREFORE, I request that the court issue a warrant authorizing HSI Special
 4 II Agents and/or other federal and state law enforcement officers specially trained in digital
 5 II evidence recovery, to search the Target Device, as described in Attachment A, and seize
 6 II the items listed in Attachment B, using the methodology described above.
 7                I swear the foregoing is true and correct to the best of my knowledge and belief.
 8
 9
                                                   ~                               -
10
                                                       Homeland Security Investigations Special Agent
11                                                     Department of Homeland Security
12
   II Subscribed and sworn to before me on
13 this ~             of September, 2019.
14   II




15
16
11 II ~~:e~i;;~~ei~;ts~r~~(;:cige

18
19
20
21
22
23
24
25
26
27
28

          Affidavit in Support of Search Warrant           12
       Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.17 Page 17 of 19




 1                                             Attachment A
 2                                            Item to be Searched
 3 II The item to be searched is as follows:
 4                             Samsung Cellular Phone
                               Model No. SM-G532M
 5
                               Serial No. R58J300VEEE
 6                             IMEI357485083367971
                                ("Target Device")
 7
 8           The Target Device is currently in the possession of the Department of Homeland
 911 Security and is presently stored at 9495 Customhouse Plaza, San Diego, California, 92154.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Support of Search Warrant           1
          Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.18 Page 18 of 19




 1                                       Attachment B
 2                                      Items to be Seized
 3            Authorization to search the Target Device includes the search of disks, memory
 4 II cards, deleted data, remnant data, slack space, and temporary or permanent files ·contained
 5 II on or in the Target Device for evidence described below. The seizure and search of the
 6 II Target Device shall follow the search methodology described in the affidavit submitted in
 7 11 support of the warrant.
 8            The evidence to be seized from the Target Device will be electronic records,
 9 II communications, and data such as emails, text messages, chats and chat logs from various
10 II third-party applications, photographs, audio files, videos, and location data, from June 18,
11 112019 up to and including August 17, 2019:
12   11             a.   tending to indicate efforts to import methamphetamine or some other
13 II federally controlled substance from Mexico into the United States;
14 II               b.   tending to identify accounts, facilities, storage devices, and/or
15 11 services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
16 II importation of methamphetamine or some other federally controlled substance from Mexico
17 II into the United States;
18   11             c.   tending to identify co-conspirators, criminal associates, or others
19 11 involved in importation of methamphetamine or some other federally controlled substance
20 II from Mexico into the United States;
21                  d.   tending to identify travel to or presence at locations involved in the
22 II importation of methamphetamine or some other federally controlled substance from Mexico
23 II into the United States;
24 II               e.   tending to identify the movement of proceeds associated with the
25 II trafficking of methamphetamine or some other federally controlled substance that was
26 II imported from Mexico into the United States;
27 II               f.   tending to identify the user of, or persons with control over or access to,
28 II the Target Device; and/or
      Case 3:19-mj-03957-KSC Document 1 Filed 09/13/19 PageID.19 Page 19 of 19




 1                    g.       tending to place in context, identify the creator or recipient of, or
 2 II establish the time of creation or receipt of communications, records, or data involved in the
 3 11 activities described above,
 411 which are evidence of violations ofTitle 21, United States Code, Sections 952,960, and 963
 5
 6

 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

     Affidavit in Support of Search Warrant          2
